124 F.3d 214
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mario MENDOZA, Defendant-Appellant.
No. 97-10158.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 15, 1997.Decided Aug. 13, 1997.

Appeal from the United States District Court for the Eastern District of California, No. 97-10158;  Garland E. Burrell, Jr., District Judge, Presiding.
Before:  FARRIS and TASHIMA, Circuit Judges, and STAGG,** District Judge.
MEMORANDUM*
For the reasons stated in our opinion in United States v. King, No. 96-50299, filed concurrently herewith, we reverse the district court's denial of Mendoza's motion to dismiss the indictment.
REVERSED and REMANDED.

FARRIS, Circuit Judge, concurring:

1
I concur for the reasons stated in my concurrence in United States v. King, No. 97-10158, filed concurrently herewith.



**
 Honorable Tom Stagg, Senior United States District Judge for the Western District of Louisiana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit, except as provided by Ninth Cir.  R. 36-3